Citation Nr: 1700363	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  10-18 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from February 1948 to February 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work,
school, family relations, judgment, thinking, or mood, due to symptoms such as suicidal ideation, near continuous depression, impaired impulse control, impairment in memory, and hallucinations.


CONCLUSION OF LAW

The criteria for a rating of 70 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's PTSD is currently rated 30 percent disabling.  He contends that his PTSD is more severe than the currently assigned rating.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board finds that a 70 percent rating for PTSD is warranted throughout the appeal period.  At the Veteran's October 2016 Board hearing, the Veteran indicated that he was seeking a 50 percent rating for PTSD and that an evaluation of 50 percent for PTSD would satisfy his appeal.  See hearing transcript, p. 14.  Because the Veteran limited his appeal to 50 percent for PTSD, see AB v. Brown, 6 Vet. App. 35, 38 (1993), and since the Board finds that the evidence supports entitlement to a 70 percent rating, no discussion of VA's duty to notify or assist is necessary as he is being awarded a complete grant of the benefit sought on appeal.

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

PTSD is rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  A rating of 30 percent is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once per week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances in motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A rating of 70 percent is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.
At the April 2008 VA examination, the Veteran reported problems with his memory problems and difficulty concentrating.  His speech was clear and of normal volume and articulation; his affect was within normal limits but not always congruent or appropriate; his thought process was goal oriented; and there was no sign of delusions.  The Veteran reported auditory hallucinations and chronic suicidal ideation with no intent or plan.  He was fully independent in self-care.  The Veteran's wife reported that the Veteran never slept and had angry outbursts that had developed in the past few years and had reached a level of being physically abusive.  He was assigned a GAF of 40 because of major impairment in family relations and thinking.

At the July 2008 VA examination, the Veteran arrived on time and appropriately dressed and groomed.  He was responsive and cooperative, presented with a full effect and related mood, his eye contact was good, and the rate and tone of his voice were within normal limits.  The Veteran's speech was relevant and coherent and there was no evidence of current suicidal or homicidal ideas.  His performance on neurocognitive testing revealed no evidence of significant cognitive impairment.  The Veteran reported depressed mood most of the day nearly every day; diminished interest or pleasure in all or almost all leisure activities and hobbies; difficulty falling and/or staying asleep nightly; feelings of physical agitation; fatigue or loss of energy nearly every day; feelings of worthless and guilt related to coming home alive when so many of his fellow marines did not; diminished ability to concentrate nearly every day; and recurrent thoughts of suicide without plan or intention.  He reported hearing voices which presented at times of depression and anxiety and have generally been of a self-injurious nature, consistent with the Veteran's own suicidal thoughts.  His GAF was 50.

At the August 2010 VA examination, the Veteran's symptoms included suicidal thoughts once per week; re-experiencing of war when watching military shows or hearing about combat all the time; nightmares 75 percent of nights; avoidance of combat related television shows, movies, discussion, etc. all day everyday; difficulty sleeping most nights, which had improved with amitriptyline medication; and anxiety on and off three days per week.  The Veteran reported a good relationship with his current wife and that his children lived out of state but he spoke to them on the telephone.  The mental status examination showed no impairment in thought process or communication; no delusions or hallucinations; no inappropriate behavior; frequent suicidal ideation, typically involving him driving into a semi-auto truck while on the road but he never acted on it or had intent to; no homicidal thoughts; the ability to maintain minimal personal hygiene and other basic activities of daily living; orientation to person, place and time; some long-term memory impairment daily.  He could not recall if his second wife's daughter was his or from another man and could not recall his awards from service.  The examiner noted no obsessive or ritualistic behavior that interfered with routine activities; no irrelevant, illogical or obscure speech patterns; panic attacks that do not occur any more due to counseling and medications; depression; no impaired impulse control; and sleep impairment, awakening three times throughout the night.  His GAF was 45.

VA treatment records show suicidal thoughts in June 2010, April 2011, and January 2012.  August 2011 and January 2012 VA treatment records show normal appearance and speech; oriented to person, place, time, and date; intact memory; neutral mood; no delusions or hallucinations; logical and linear thought process; and good insight and judgment.

At the January 2016 VA examination, the examiner noted that the Veteran's PTSD is a lifelong condition that impairs him moderately.  His symptoms included depressed mood; anxiety; near-continuous panic or depression affecting his ability to function independently, appropriately and effectively; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work and worklike setting; suicidal ideation; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  At the examination, the Veteran reported chronic suicidal ideation, especially when driving, and that he thought of swerving into oncoming traffic; however, he recognized that these were just thoughts on which he did not need to act and overall valued life and his family.  The examiner noted no homicidal ideation; he was alert and oriented to all spheres; his thought process normal; and he had fair judgment and insight.
At the October 2016 Board hearing, the Veteran testified that he had thoughts of suicide; short-term and long-term memory problems; hallucinations; and panic attacks approximately twice per month.  The Veteran's wife testified that the Veteran had difficulty remembering names, difficulty sleeping, was violent at times, and isolated himself and stayed at home aside from a few relationships with other Veterans, her brother in law, and their neighbor.  The Veteran's wife testified that the Veteran had continuous depression every day, and he had panic attacks less now that he was sleeping more.  She also indicated that if it were not for her, the Veteran would not shower each day and change his clothes and his personal hygiene would be different.

The Board finds that a 70 percent rating for PTSD is warranted throughout the appeal period.  As noted above, at the October 2016 Board hearing, the Veteran indicated that the award of a 50 percent rating for his PTSD would satisfy his appeal.  Therefore, the Board finds that this grant represents a complete grant of the benefit sought on appeal.  See AB.  Accordingly, the Board finds that additional discussion of whether the Veteran meets the criteria for either a higher scheduler rating for this disability is not warranted.


ORDER

A rating of 70 percent for service-connected PTSD is granted, subject to the law and regulations governing payment of monetary benefits.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


